DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-16 are pending.

Election/Restrictions
Claims 12-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/11/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goino [US 20010056396] in view of Hiraoka [US 20090079590].
As to claim 1. Goino discloses A process for initiating a rescue, said process comprising: 
generating, at a distressed vessel, an outgoing distress signal that includes a distress signal and distressed vessel location information, [0619] that includes a GPS location, [0631]; 
broadcasting said outgoing distress signal, from said distressed vessel, to one or more potential rescue vessels located away from said distressed vessel, [0621]; 
identifying, at said distressed vessel, using said potential rescue vessel location information from one or more of said potential rescue vessels and vessel location information of said distressed vessel, one or more rescue potential rescue vessels that are suitable for rescuing said distress vessel, [0661, fig. 72] wherein every participating ship sends information including location, bearing, path, maximum speed and available capacity which is considered to select the potential rescue ship; and 
transmitting, from said distressed vessel to each of said potential rescue vessels that are suitable for rescuing said distress vessel, a confirmation rescue signal, [0658].
Goino fails to explicitly disclose receiving at said distressed vessel, from one or more of said potential rescue vessels, one or more outgoing rescue signals, each of which includes potential rescue vessel location information.
Goino, in [0661], teaches that the SOS ship selects the appropriate rescue ships from participant ships through the terminal; wherein the participant ships, after receiving the SOS, enter the required information to participate in the rescue operation, [0651], and a processing is 
It is understood that the SOS ship needs to receive the list of participating ships to be able to make a selection at a terminal.
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Goino that it is required for the SOS ship to receive the list of participating rescue ships to be able to select a suitable ship at a terminal on the SOS ship.
Goino fails to disclose that the distress signal is broadcast directly to the one or more potential rescue vessels; and wherein said outgoing distress signal does not travel through an intermediary.
Hiraoka teaches a system for ships wherein a ship can transmit a distress signal to nearby ships with no intermediary using radio frequency, [0001, 0003, fig. 4A].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Goino with that of Hiraoka so that the ship can receive a rescue as fast as possible by avoiding intermediary nodes.

As to claim 2. Goino discloses The process for initiating a rescue of claim 1, wherein said distress signal includes at least one information chosen from a group comprising nature of distress of said distressed vessel, type of said distressed vessel, number of persons on said distressed vessel and identification code of said distressed vessel, [fig. 71].

claim 3. Goino discloses The process for initiating a rescue of claim 1, wherein said potential rescue vessel location information further includes at least one information chosen from a group comprising vessel type of said potential rescue vessel, personnel capacity of said potential rescue vessel, identification code of said potential rescue vessel, fuel level of said potential rescue vessel and top speed of said potential rescue vessel, [fig. 72].

As to claim 4. Goino discloses The process for initiating a rescue of claim 1, further comprising transmitting, from said distressed vessel, a denial rescue signal to one more potential rescue vessels that are not suitable for rescuing said distress vessel, [0656-0658, claim 6].

As to claim 5. Goino discloses The process for initiating a rescue of claim 4, wherein said identifying includes: computing a difference between said distressed vessel location information and said potential rescue vessel location information to arrive at a difference value, [0626] nearest rescue ship determined; and carrying out said transmitting of said confirmation rescue signal, if said difference value is lower than a predefined threshold value, [0626] nearest rescue ship determined, or carrying out said transmitting of said denial rescue signal, if said difference value is higher than said predefined threshold value.

As to claim 6. Goino discloses The process for initiating a rescue of claim 5, wherein said predefined threshold value is a value that ranges from about 0.1 miles and about 25 miles, [fig. 73a, 73b] indicate the available time for the distressed ship and the arrival time of the 
It is clear that the threshold distance needs to be less than the distance of the ship that can be covered to get to the distressed ship with the maximum speed of the recuing ship before the available time elapses. The selection of the specified range is dependent on that factor. 
It is obvious for one of ordinary skill in the art to select the range that is within a reachable range of the rescuing ship.

As to claim 7. Goino discloses The process for initiating a rescue of claim 1, wherein said identifying includes: computing a difference between said distressed vessel location information and said potential rescue vessel location information to arrive at a difference value, [0626] nearest rescue ship determined; and carrying out said transmitting of said confirmation rescue signal to said potential rescue vessel with smallest difference value, [0626] nearest rescue ship determined.

As to claim 8. Goino discloses The process for initiating a rescue of claim 1, wherein said generating said outgoing distress signal comprising: 
engaging a distress signal generator, located on a distressed vessel, to produce said distress signal to convey that said distressed vessel is in distress, [0631]; 
receiving, at a microprocessor located on said distressed vessel, said distress signal, [0631] the operation is performed on a terminal 31 which is a computer that processes the method, [0619]; 
retrieving, from a location information component located on said distressed vessel, said distressed vessel location information, [0631]; 
coupling, using said microprocessor, said distress signal with said distressed vessel location information to produce said outgoing distress signal, [0619]; and 
conveying, from said microprocessor, to a transmitter or said location information component, said outgoing distress signal, [0619, 0622, 0632].

As to claim 9. Goino discloses process for initiating a rescue of claim 8, wherein said engaging produces an intermittent or continuous distress signal, [0622].

As to claim 10. Goino discloses The process for initiating a rescue of claim 1, further comprising broadcasting, from said distressed vessel, said outgoing distress signal to a land-based entity, [0621] rescue center.

As to claim 11. Goino discloses The process for initiating a rescue of claim 10, further comprising transmitting, from said distressed vessel, said confirmation rescue signal to said land-based entity, [0622].

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM HAILE whose telephone number is (571)272-2080.  The examiner can normally be reached on 7:00 AM - 5:30 PM Mon. - Thur..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Benyam Haile/Primary Examiner, Art Unit 2688